IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Carrington Keys,                                   :
                         Appellant                 :
                                                   :
                 v.                                :   No. 2005 C.D. 2016
                                                   :   Submitted: September 22, 2017
Parole Agent Everette, SCI Forest,                 :
Parole Agent McKay and                             :
Parole Agent Everette                              :


BEFORE:          HONORABLE MARY HANNAH LEAVITT, President Judge
                 HONORABLE ANNE E. COVEY, Judge
                 HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                              FILED: January 4, 2018

                 Carrington Keys, pro se, appeals an order of the Court of Common
Pleas of the 37th Judicial District, Forest County Branch (trial court), that dismissed
his complaint filed against several agents of the Pennsylvania Board of Probation
and Parole (collectively, Board Employees). The trial court concluded that it lacked
jurisdiction over Keys’ complaint because every allegation therein concerned the
Board’s decision to deny Keys’ parole. For the following reasons, we reverse and
remand.
                 Keys is currently incarcerated at SCI-Forest. On July 5, 2016, he filed
a complaint under Section 1983 of Title 42 of the United States Code, 42 U.S.C.
§1983,1 alleging that Board Employees retaliated against him for filing a lawsuit

1
    Section 1983 states, in relevant part, as follows:
          Every person who, under color of any statute, ordinance, regulation, custom, or
          usage, of any State … subjects, or causes to be subjected, any citizen of the United
against the Board. Specifically, the complaint alleged that after Keys filed the
lawsuit, Board Employees “deliberately and maliciously delayed [Keys’] parole
papers and falsely claimed not to have [Keys’] files” for a parole hearing, which was
initially scheduled for March 2015. Complaint, ¶4. The complaint stated that Board
Employees had no problem finding Keys’ files on previous occasions. The hearing
was not held until June 24, 2015. The complaint further alleged that at the hearing
one of the Board Employees “used profanity against [Keys],” “expressed bias and
prejudicial remarks,” and forced Keys to confess to a case that had not yet been tried.
Id. at ¶¶11, 12, 15. The complaint alleged that Board Employees had no intent of
giving him “a fair hearing or meaningful review.” Id. at ¶16.
               The complaint challenged the procedures Board Employees followed,
noting that they “[made] up new reasons for denying [Keys] [p]arole.” Id. at ¶14.
The stated reasons for denial, including “reported misconducts and institutional
behavior” and a “pending county detainer sentence,” were false and used to retaliate
against him for the lawsuit he filed. Id. at ¶¶22-25. The complaint further alleged
that Board Employees were “conspiring with the District Attorney by permanently
confining [Keys] to be denied parole review” and that [he] was not being “treated as
similar[ly] situated inmates.” Id. at ¶34.
               On these allegations, the complaint contended that Board Employees’
actions violated Keys’ rights under the First, Fifth, and Fourteenth Amendments to
the United States Constitution. Id. at ¶¶30, 32, 33. It also pled claims of defamation
and misrepresentation, which caused Keys “psychological, physical, and emotional

       States or other person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity, or other proper proceeding for
       redress[.]
42 U.S.C. §1983.
                                                  2
changes and loss of employment opportunities.”                   Id. at ¶40.      Keys sought
compensatory and punitive damages as well as injunctive relief and petitioned to
proceed in forma pauperis.
               The trial court dismissed the complaint, sua sponte, concluding that it
lacked subject matter jurisdiction.2 In so doing, the trial court found that the
complaint was in actuality challenging the Board’s decision to deny Keys parole,
which is not subject to judicial review. The trial court also denied Keys the right to
proceed in forma pauperis. Keys now appeals to this Court.3
               On appeal,4 Keys argues that the trial court erred by ruling it lacked
subject matter jurisdiction over his civil rights complaint. He maintains that he is
not appealing the Board’s denial of parole; thus, the case law cited by the trial court
was irrelevant to his claims of retaliation. Keys argues that he properly averred
claims of constitutional deprivations under 42 U.S.C. §1983. Board Employees
respond that the trial court appropriately dismissed the complaint because this Court,
rather than the common pleas court, has jurisdiction over Keys’ complaint. Board
Employees contend that they are entitled to absolute immunity, and the complaint
did not state a claim upon which relief can be granted.


2
  The question of subject matter jurisdiction may be raised at any time, by any party, or by the
court sua sponte. Fried v. Fried, 501 A.2d 211, 212 (Pa. 1985).
3
  In response to Keys’ appeal, Board Employees filed an application to stay proceedings and
dismiss for want of jurisdiction pursuant to Pennsylvania Rules of Appellate Procedure 1972(a)(3).
In the application, Board Employees argue that because the Board’s decision to deny parole is not
an adjudication subject to judicial review, this Court lacks subject matter jurisdiction. By order
dated April 5, 2017, this Court ordered that Board Employees’ application be decided with the
merits of the present appeal. Because we hold that Keys’ Section 1983 claims are subject to
judicial review, we deny Board Employees’ application.
4
  The standard of review in determining whether a court has subject matter jurisdiction is de novo
and the scope of review is plenary. Seitel Data, Ltd. v. Center Township, 92 A.3d 851, 859 (Pa.
Cmwlth. 2014) (quoting Commonwealth v. Locust Township, 968 A.2d 1263, 1268-69 (Pa. 2009)).
                                                3
             Beginning with the jurisdictional issue, Board Employees correctly
point out that, as a general rule, this Court has exclusive jurisdiction over civil
actions against the Commonwealth government and its officers acting in their
official capacity. 42 Pa. C.S. §761(a)(1). However, “this Court lacks original
jurisdiction over tort actions for money damages that are premised on either common
law trespass or a civil action for deprivation of civil rights under 42 U.S.C. §1983.”
Miles v. Beard, 847 A.2d 161, 164 (Pa. Cmwlth. 2004). Common pleas courts
exercise jurisdiction over such claims. Further, where the core of a complaint is a
tort action, original jurisdiction lies with the court of common pleas regardless of an
ancillary request for declaratory relief. Id. (citing Stackhouse v. Pennsylvania State
Police, 832 A.2d 1004 (Pa. 2003)).
             On the other hand, no court has jurisdiction to review the Board’s
decision to grant or deny parole; such a decision does not constitute an
“adjudication.” Rogers v. Pennsylvania Board of Probation and Parole, 724 A.2d
319, 322 (Pa. 1999). In Wilson v. Marrow, 917 A.2d 357 (Pa. Cmwlth. 2007), this
Court held that an offender in state custody may not use a Section 1983 action to
attack the validity of a parole or probation revocation proceeding. We explained that
a Section 1983 complaint is not the vehicle to challenge a parole revocation decision
where the inmate does not aver “any physical, psychic or reputational injury arising
from the alleged constitutional violations” and has pleaded no damages. Wilson,
917 A.2d at 362. “Rather, the only loss he pleads is loss of freedom due to re-
imprisonment.” Id. Section 1983 does not provide a remedy for loss of freedom
occasioned by the revocation of parole.
             By contrast, here, Keys’ complaint requests money damages for
violations of Section 1983. The injuries he avers include “psychological, physical,


                                          4
and emotional changes and loss of employment opportunities.” Complaint, ¶40.
The trial court has jurisdiction over such claims. Miles, 847 A.2d at 164.
                 Board Employees also argue that the complaint was properly dismissed
because Keys’ claims are barred by absolute immunity and sovereign immunity.
They also argue that Keys failed to state a claim under 42 U.S.C. §1983 upon which
relief can be granted. Board Employees did not raise these defenses before the trial
court. In fact, Board Employees did not file an answer or preliminary objections to
Keys’ complaint, and the trial court did not consider any defenses in dismissing the
complaint. Because the only issue before this Court is whether the trial court has
subject matter jurisdiction over this matter, we decline to address the alternative
grounds for dismissal raised by Board Employees for the first time on appeal.
                 Because we conclude that dismissal of the case for lack of subject
matter jurisdiction was in error, we reverse the order of the trial court and remand
for further proceedings. The denial of in forma pauperis status is also reversed
inasmuch it was based solely on the premise that the trial court lacked subject matter
jurisdiction.5
                                          _____________________________________
                                          MARY HANNAH LEAVITT, President Judge

Judge Cosgrove did not participate in the decision in this case.




5
    For the same reason, we deny Board Employees’ application to dismiss for want of jurisdiction.
                                                 5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Carrington Keys,                         :
                   Appellant             :
                                         :
            v.                           :   No. 2005 C.D. 2016
                                         :
Parole Agent Everette, SCI Forest,       :
Parole Agent McKay and                   :
Parole Agent Everette                    :

                                     ORDER

            AND NOW, this 4th day of January, 2018, the order of the Court of
Common Pleas of 37th Judicial District, Forest County Branch, dated September 15,
2016, in the above-captioned matter is hereby REVERSED and the case is
REMANDED for further proceedings consistent with this opinion. Appellees’
Application to Dismiss for Want of Jurisdiction is hereby denied.
            Jurisdiction relinquished.

                                     _____________________________________
                                     MARY HANNAH LEAVITT, President Judge